UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4574


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DE’ANGELO BROWN, a/k/a DeAngelo Deon Brown,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:06-cr-00347-JAG-1)


Submitted: January 28, 2020                                       Decided: March 23, 2020


Before KING, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Alexandria, Virginia, Paul C. Gill, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Richmond,
Virginia for Appellant. G. Zachary Terwilliger, United States Attorney, Alexandria,
Virginia, Angela Mastandrea-Miller, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       After De’Angelo Brown pled guilty to distribution of 50 grams or more of cocaine

base, in violation of 21 U.S.C. § 841(a)(1) (2018), the district court sentenced him to 120

months’ imprisonment and a 5-year term of supervised release. Brown began this first

term of supervision in November 2011. In November 2013, the district court found that

Brown violated the terms and conditions of his supervised release and imposed an

additional 18-month sentence and 32-month term of supervision. Brown completed the

revocation sentence and commenced his second term of supervised release in March 2017.

In June 2019, Brown’s probation officer filed a Supervised Release Violation Petition

(“Petition”). At the revocation hearing, Brown admitted the three Grade C violations

alleged in the Petition, and the district court sentenced Brown to 24 months’ imprisonment,

with no additional term of supervision. Brown appeals, challenging only his revocation

sentence. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We will

affirm a revocation sentence that “is within the prescribed statutory range and is not plainly

unreasonable.” United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006). “When

reviewing whether a revocation sentence is plainly unreasonable, we must first determine

whether it is unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th Cir.

2010). A revocation sentence is procedurally reasonable if the district court adequately

explains the sentence after considering the Chapter Seven policy statements and the

applicable 18 U.S.C. § 3553(a) (2018) factors. United States v. Slappy, 872 F.3d 202, 207

                                              2
(4th Cir. 2017); see 18 U.S.C. § 3583(e) (2018). “A court need not be as detailed or specific

when imposing a revocation sentence as it must be when imposing a post-conviction

sentence, but it still must provide a statement of reasons for the sentence imposed.”

Thompson, 595 F.3d at 547 (internal quotation marks omitted).

       Brown first asserts that the district court committed plain procedural error by

focusing myopically on Brown’s drug abuse and, thus, failing to consider the other

§ 3553(a) sentencing factors relevant in the supervised release revocation context. See 18

U.S.C. § 3583(e). However, review of the record confirms that it was Brown’s repeated

breaches of the court’s trust, demonstrated vis-à-vis Brown’s ongoing refusal to comply

with multiple terms and conditions of his supervision, that drove the court’s sentencing

determination. Any other considerations, including that Brown’s drug addiction caused or

contributed to his difficulties in complying with his supervision, were treated as secondary,

and properly so. See Webb, 738 F.3d at 641 (recognizing that the imposed revocation

sentence “should sanction primarily the defendant’s breach of trust” (internal quotation

marks omitted)).

       Brown next contends that the district court violated the Supreme Court’s ruling in

Tapia v. United States, 564 U.S. 319 (2011), and this court’s decision in United States v.

Bennett, 698 F.3d 194, 199 (4th Cir. 2012) (explaining that Tapia prohibits the sentencing

court from causally relating “the fact or length of imprisonment” to defendant’s

rehabilitative needs), by basing its sentencing decision on Brown’s drug addiction and its

perception of Brown’s need for drug treatment. But the record reveals that, while the court

expressed concern as to Brown’s ability to overcome his drug addiction, it was Brown’s

                                             3
refusal to abide by the terms of his supervision—which included failing multiple drug

screens, not reporting to his probation officer as directed, and inconsistent participation in

mandated mental health and drug treatment sessions—that drove the court to impose a

sentence in excess of that sought by the defense. Because nothing in the record expressly

and causally linked the selected 24-month sentence to the court’s perception of Brown’s

need for drug treatment, we find no Tapia error in this case.

       Accordingly, we affirm the revocation order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              4